Citation Nr: 1524001	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-24 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from September 26, 2009 to October 16, 2014, and as 50 percent disabling thereafter.

4.  Entitlement to a higher initial rating for traumatic brain injury (TBI), evaluated as noncompensable from September 26, 2009 to October 19, 2014, and as 10 percent disabling thereafter.

5.  Entitlement to a higher initial rating for degenerative disc disease of the lumbar spine, evaluated as 10 percent disabling from September 26, 2009 to October 19, 2014, and as 10 percent disabling thereafter.

6.  Entitlement to a higher initial rating for radiculopathy of the right lower extremity, evaluated as 20 percent disabling from October 20, 2014.

7.  Entitlement to a higher initial rating for radiculopathy of the left lower extremity, evaluated as 20 percent disabling from October 20, 2014.

8.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to October 1, 2013.


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 2004 to September 2009.  His awards and decorations include a Combat Infantryman Badge.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A November 2009 rating decision granted service connection for a back disability, bilateral hearing loss, and PTSD, that were assigned initial non-compensable disability evaluations, effective September 26, 2009, and denied service connection for tinnitus and a cervical spine disability.

In a July 2010 statement, the Veteran expressed disagreement with the disability evaluations assigned for his back, hearing loss and PTSD disabilities, by describing their severity and extent.
 
A March 2011 rating decision granted service connection for a TBI, that was assigned an initial noncompensable disability evaluation, effective September 26, 2009.  The RO confirmed and continued the noncompensable ratings for the Veteran's back disability, bilateral hearing loss, and PTSD; denied service connection for left and right lower extremity radiculopathy; and continued its denial of service connection for tinnitus and a cervical spine disability.

The Veteran submitted a notice of disagreement (NOD) in August 2011, as to the disability evaluations assigned for his TBI, back disability, hearing loss, and PTSD.

A May 2013 rating decision granted a 30 percent evaluation for PTSD and a 10 percent evaluation for the Veteran's back disability, both effective from September 26, 2009.

A July 2013 rating decision severed service connection for bilateral hearing loss, effective October 1, 2013.  The Board has characterized the Veteran's claim on appeal to reflect this determination.

An October 2014 rating decision granted a 50 percent rating for PTSD, effective October 17, 2014; and a 20 percent rating for degenerative disc disease of the lumbar spine, and a 10 percent rating for TBI, both effective from October 20, 2014.  The RO also granted service connection for radiculopathy of the left and right lower extremities, that were assigned initial 20 percent ratings, effective October 20, 2014.

The initial evaluations for the Veteran's lower extremity radiculopathy are part of his increased rating claim for his back disability and, are, thus, properly before the Board.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).  

The issues of entitlement to service connection for tinnitus and a cervical spine disability, and increased initial ratings for a back disability and left and right lower extremity radiculopathy, and bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, since September 26, 2009, his PTSD has been manifested by occupational and social impairment essentially commensurate with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; total occupational and social impairment due to PTSD is not shown.

2.  Giving the Veteran the benefit of the doubt, since September 26, 2009, his TBI been manifested by subjective complaints of mild memory loss, difficulty following directions, impaired judgment, and occasionally getting lost in unfamiliar areas and some socially inappropriate interactions; there has been no diagnosis of dementia and no showing of purely neurologic symptoms; the service-connected TBI is manifested by, at worst, mild impairment in the facets of memory, attention, concentration, and executive impairment, social interaction, judgment, and visual spatial orientation.

3.  Since September 26, 2009, the Veteran has had headaches, variously diagnosed as post-concussive and tension headaches, and described as singly migrainous, essentially commensurate with complaints of prostrating headaches approximately three to four times per week without evidence of very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating for PTSD have been met throughout the entire appeal period since September 26, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 , Diagnostic Code 9411 (2014).

2.  The schedular criteria for an initial 10 percent rating, but not higher, for TBI have been met throughout the appeal period since September 26, 2009.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8045 (2014).

3.  The schedular criteria for a 30 percent rating for headaches have been met throughout the appeal period since September 26, 2009.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Codes 8045, 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The claims arise from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

The Veteran's electronic file does not reveal any additional records relevant to the initial ratings on appeal not already considered by AOJ.

In April and October 2009, August 2010, and October 2014, the Veteran underwent VA examinations and the examination reports are of record.  The examination reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with rationales from which the Board can reach a fair determination.  There is no evidence of a change in the disabilities since that examinations.

The Board finds the duties to notify and assist have been met.

II. Factual Background and Analysis

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the United States Court of Appeals for Veterans Claims (court) noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014). 

The Veteran's statements describing the symptoms of his service-connected PTSD and TBI are deemed competent. These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 38 C.F.R. § 3.159(a)(2) .

A. PTSD

Rating Criteria

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, that evaluates PTSD, provides the ratings for psychiatric disabilities. 

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 , Diagnostic Code 9411.

A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102 (2014); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels). 

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Facts

Prior to discharge from active service, in August 2009, the Veteran underwent a private psychiatric evaluation performed by S.O., M.D.  The Veteran gave a history of having a personality disorder and an anger problem and was told he had PTSD.  During the interview, he was angry-looking, guarded, and tense, and said he no longer enjoyed his hobbies.  

The Veteran had constant anger and irritability that affected his total daily functioning and resulted in his anger boiling over with his wife and peers.  He had difficulty falling asleep and reported alcohol abuse until four months earlier.  Prozac and Zoloft were prescribed with minimal response.  The Veteran did not receive psychotherapy and was not hospitalized for psychiatric reasons.  

The Veteran had no relationship with his parents or two siblings.  He was married and described his relationship as "OK".  The Veteran did not like being around people.  He made persistent efforts to avoid activities, places, or people, that aroused recollections of his stressful in-service event.  He tried to stay away from people.  He had a persistent sense of a foreshortened future that he described as worries about being able to have a job.  The Veteran had a persistent, markedly diminished interest or participation in significant activities.  He did not feel anything when his wife cried.  The Veteran had sleep difficulty and persistent irritability or outburst of anger, that he described as always on edge and irritable.  The Veteran had a persistent, exaggerated startle response, and considerable difficulty concentrating.  

On examination, the Veteran was oriented, with appropriate appearance and hygiene.  His behavior was appropriate and he made good eye contact.  His mood and affect were normal as were his speech and concentration.  There were no panic attacks.  There were signs of suspiciousness with no report of a history of delusions or hallucinations and no delusion or hallucination was observed on examination.  There were no obsessional rituals noted.  Thought processes were appropriate.  The Veteran was able to read and understand directions.  He did not appear confused and his judgment was not impaired.  Memory was within normal limits.  Suicidal and homicidal ideation was absent.  The Axis I diagnosis was PTSD and a GAF score of 45 was assigned.

Dr. S.O. commented that the Veteran was self-isolating, angry, irritable, and withdrawn.  The effects of PTSD symptoms on the Veteran's employment and overall quality of life included avoiding people and situations and fearful of finding civilian employment.  The Veteran did not appear to pose any threat of danger to himself or others.  Follow up treatment was advised.

During an October 2009 VA PTSD examination, the Veteran reported that he was married for one year.  He had a strained, rocky relationship and got into yelling (matches) weekly but was not physical.  He was not in contact with his siblings or parents.  The Veteran was a recluse and had no leisure activities.  He was unemployed and looking into his options.  He denied a history of suicide attempts or violence/assaultiveness.  

On examination, the Veteran was casually and appropriately dressed.  He was able to maintain minimum personal hygiene and had no problem with activities of daily living.  The Veteran was tense and cooperative toward the examiner with a constricted affect and anxious mood.  He was oriented and his thought process was unremarkable.  The Veteran understood the outcome of his behavior and that he had a problem.  There were no hallucinations or inappropriate behavior, obsessional/ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  He had fair impulse control with no episodes of violence.  Remote and immediate memory were normal and recent memory was mildly impaired.  

The examiner noted that the Veteran experienced a life-threatening stressor and received a Combat Infantryman Badge.  The Veteran experienced flashbacks, distress at triggers, avoidance, reclusiveness, diminished interest, hyperarousal, jumpiness, hypervigilance, sleep disturbance, irritability, and poor concentration.  The Axis I diagnosis was PTSD and a GAF score of 55 was assigned.  

During an August 2010 VA examination for TBI, the Veteran reported having mood swings since he returned from Iraq.  He had mild memory impairment and difficulty concentrating.  The Veteran reported irritability since he returned from deployment.  He had not gotten into legal trouble, but got into trouble with superiors (physical altercations with superiors and other soldiers).  

An August 2010 VA post deployment outpatient record indicates that the Veteran reported his mood was "all right" as to his PTSD.  He did not feel depressed but was unmotivated and tended to be inactive around the house.  He had "blah" feelings and did not take any medication for depression.  The Veteran previously took Prozac that made him very tired.  He had a positive screen for depression and PTSD and exhibited anger at times.  This may be provoked by drivers or even his wife who may innocently say something that angered him.  He previously underwent anger management counseling programs.

During the October 2014 VA PTSD examination, the Veteran said he was still married but, due to his anger, they lived separate lives, although they lived together.  They stayed together for their dog and had no children.  The Veteran had several friends who were supportive.  For one year, he volunteered with the local fire department on medical calls to help out.

The Veteran gave a history of working for several employers as a security officer.  His jobs lasted about a year, and then he was fired due to his "attitude".  The Veteran said he was very direct with people.  He was fired from his last job for using "excessive force".  The Veteran thought they were looking for a reason to fire him.  He had his current job for three months.  The Veteran just started college and it was going "okay so far".  His friends at work helped him.

The Veteran denied seeing a mental health provider or receiving mental health treatment.  He did not believe in it and that was not how he was raised.  The Veteran reported difficulty recalling how to spell simple words and his friends helped with school assignments for that reasons.  He said his concentration was good.  The Veteran had dreams but did not recall them.

The Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, and impaired impulse control, such as unprovoked irritability with periods of violence, and fatigue.

On examination, the Veteran was casually dressed, oriented, and his speech was mumbles.  His affect was full range and his mood was euthymic at present.  Judgement was impaired and insight was good.  He denied suicidal and homicidal thoughts and no delusions were expressed.

Analysis

Clinicians have assigned the Veteran GAF scores that ranged from 45, indicative of serious occupational and social impairment and an inability to work, to 55, commensurate with moderate impairment.

The primary consideration is the overall level of impairment, as due to any symptoms.  In Vazquez-Claudio, the Federal Circuit held that the deficiencies that would warrant a 70 percent rating must be due to symptoms that are the equivalent in severity to those listed as examples in the 70 percent criteria.  Such symptoms or their equivalent have been demonstrated in this case. 

Indeed, the October 2014 VA examiner noted that the Veteran's symptoms included impaired impulse control such as unprovoked irritability with periods of violence, and the Veteran also reported being physically aggressive and told the August 2010 VA TBI examiner that he got into physical altercations with superiors and other soldiers.  The October 2014 examiner also noted the Veteran's suspiciousness, impaired judgement, and that he had panic attacks that occurred weekly or less often.   

The record shows that PTSD has caused impairment in the areas of work, family relations and mood.  The Veteran told the October 2014 VA examiner that his jobs only lasted about a year and he was fired due to his "attitude".  He was fired from his last job for using "excessive force".  He said he started college, but his work impairments indicate that he would also have deficiencies in the area of school.  In fact, he said his friends at work helped him with school.  Dr. S.O. noted the Veteran's concern with finding civilian work and the October 2009 VA examiner noted that the Veteran was unemployed.  The October 2014 examiner indicated that the Veteran was in his current job for three months.

The record does not show, however, that the Veteran has total occupational and social impairment as is contemplated in the criteria for a 100 percent rating. Although the Veteran has reported that he and his wife lived separate lives but lived together, he also reported having several friends who were supportive.  Thus, the record does not show total social impairment.

Examinations have not shown symptoms listed in the criteria for a 100 percent rating.  Indeed, Dr. S.O and VA examiners in October 2009 and October 2014 reported that the Veteran was oriented.  Gross impairment in thought processes or communications, delusion or hallucinations, or grossly inappropriate behavior have not been documented in the clinical record in the statements from the Veteran.  The examiners found no evidence of auditory or visual hallucinations or delusions or psychotic thought.  Dr. S.O and the October 2009 VA examiner described the Veteran's speech as normal, although the October 2014 examiner noted that the Veteran mumbled, and the Veteran repeatedly denied having suicidal and homicidal ideations.

Some impairment in memory has been documented by the October 2009 PTSD and August 2010 TBI examiners, but impaired memory is contemplated by ratings as low as 50 percent.  Dr. S.O. and the October 2009 VA examiner reported that the Veteran was able to perform his activities of daily living and was appropriately dressed.

Given the above, the level of impairment shown is not commensurate with total occupational and social impairment due to PTSD.  As such, a rating in excess of 70 percent is not warranted at any time since the effective date of service connection in September 2009. 

Resolving reasonable doubt in the Veteran's favor, an initial 70 percent rating, but no higher, is granted for PTSD since September 26, 2009, but the preponderance of the objective medical and other credible evidence of record is against a rating in excess of 70 percent.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra. 
B. TBI

Rating Criteria

The RO received the Veteran's service connection claim for his TBI in June 2010.  The March 2011 rating decision granted service connection for TBI, effective September 26, 2009.

Effective October 23, 2008, the protocol for evaluating TBI was revised.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  See 38 C.F.R. § 4.124, Note (5) (2014). 

As revised, effective October 23, 2008, Diagnostic Code 8045 addresses three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

The rater is to evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

The rater is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

Also for consideration is the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. The rater is to assign a 100- percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the rater shall assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, the rater shall assign a 70 percent rating if 3 is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a, Diagnostic Code 8045. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under Diagnostic Code 8045.  Id.

Facts

In November 2009, the Veteran underwent a TBI second level evaluation and gave a history of exposure to multiple blasts.  The Veteran rated his symptoms as feeling dizzy, moderate 2; loss of balance, mild 1; poor coordination, clumsy, mild 1; headaches, severe 3; nausea, none 0; vision symptoms, blurring, trouble seeing, mild 1; sensitivity to light, mild 1; hearing difficulty, mild 1; sensitivity to noise, moderate 2; numbness or tingling on parts of his body, mild 1; change in taste or smell, none 0; loss of appetite or increased appetite, none 0; poor concentration, cannot pay attention, mild 1; forgetfulness, cannot remember things, mild 1; difficulty making decisions, mild 1; slowed thinking, difficulty getting organized, cannot finish things, none 0; fatigue, loss of energy, getting tired easily, none 0; difficulty falling or staying asleep, mild 1; feeling anxious or tense, mild 1; feeling depressed or sad, none 0; irritability, easily annoyed, moderate 2; poor frustration tolerance, feeling easily overwhelmed by things, none 0.

The assessment included a positive finding for TBI.  The examiner commented that, given that the Veteran sustained head trauma, concussion, disturbance in social function, and had ongoing symptoms of memory impairment, headache, dizziness, intellectual impairment, concentration difficulty, fatigue, insomnia, irritability/aggression, visual and hearing changes, problems tolerating stress/emotion, anxiety/depression and personality change, this was conclusive evidence for mild TBI with postconcussive syndrome/postconcussive disorder.  Given the Veteran's problems with memory, concentration, and attention, a speech-language pathology consultation was recommended.

A November 9, 2009 VA post deployment transition note includes an assessment of chronic headaches, singly migrainous, that could be related to a history of concussion or blast exposure.

A December 2009 VA outpatient speech pathology consult report includes the Veteran's report that he will go into a room to do something and forget about it completely.  He was unable to keep up with appointments/schedules without his wife's help.  The Veteran may lose important items but eventually found them.  He denied attention deficits in conversations and tasks and was able to complete his activities of daily living and his job despite cognitive deficits.  The Veteran might get lost driving but used a global positioning system (GPS).  He sometimes "zone[d] out" while driving.  The Veteran was unable to read for as long as he used to and got "blurry" when he read for a long time.  Results of cognitive-linguistic testing showed extremely low cognitive function.

The August 2010 VA TBI examination report shows that the Veteran denied a history of seizures, balance and coordination problems, and autonomic dysfunction.  He had constant headaches accompanied by nausea, positional dizziness, and light and noise sensitivity, for which he had to lie in a dark room about once a week due to the severity of the pain (he had daily headaches but severe exacerbations once a week).  With headaches, the Veteran had lightheaded dizziness when he stood too fast, that lasted about 20 to 30 seconds.

The Veteran had sleep difficulty, moderate fatigue, mood swings, mild memory impairment, difficulty concentration, irritability, slight hearing loss in the left ear, and tinnitus, and was sensitive to light and sound with a headache.

Objectively, there was a complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.

Judgement was moderately impaired.  For completely or unfamiliar decisions, usually the Veteran was unable to understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although he had little difficulty with simple decisions.

Social interaction was frequently inappropriate.  

The Veteran was always oriented and motor activity was normal.

Visual spatial orientation was mildly impaired.  The Veteran occasionally got lost in unfamiliar surroundings and had difficulty reading maps but was able to use assistive devices such as GPS.

As to subjective symptoms, there were three or more subjective symptoms that moderately interfered with work, instrumental activities of daily living or work, family or other close relationships.  They included marked fatigability, blurred or double vision, and headaches requiring rest periods during most days.

One or more neurobehavioral effects was noted, that frequently interfere with workplace interaction, social interaction, or both, but do not preclude them.

The Veteran was able to communicate orally and in written language.

The examiner noted psychomotor slowing but no apraxia was seen.  The Veteran reported having "blackouts" when he became very angry and physically aggressive, such as when he got into a fight with his superior officer in service.

Neuropsychological test results were considered invalid due to extremely poor effort across multiple tasks.  The examiner commented (according to the October 2014 VA TBI examination report at page 4) that the level of impairment seen on current testing far exceeded that which would be expected with the nature of the injuries the Veteran reported and described (individually or cumulatively).  The depth and breadth of the Veteran's deficits were also well beyond that which is commonly seen in patients with prominent psychiatric illness.  In short, the Veteran's performance pattern was most consistent with that of patients who were giving intentionally bad performance or those attempting to simulate cognitive impairment.  While it cannot be confirmed unequivocally that the Veteran attempted to portray himself as more impaired than he actually was on neuropsychological evaluation, it cannot be ruled out either.  No clinical diagnoses regarding the Veteran's cognitive functioning can be made with any degree of certainty because possible simulation compromised his test data.  

In a March 2011 addendum, the VA examiner explained that, when the veteran has obvious poor effort on the neuropsychological testing, it casts a shadow of doubt on the patient's given history.  The examiner can attest to the fact that he was conscious.  Otherwise, assessment of the subjectively described elements was subject to the reliability of the given history.  The examiner reported the history as given, and the caveat was that it should be interpreted with caution, given the poor reliability shown on neuropsychological testing.

Further, the examiner observed that the Veteran had a concomitant diagnosis of PTSD, and both the Veteran's TBI and PTSD as likely as not, contributed to his described problems with decreased concentration, irritability, and poor social interactions.

The Veteran underwent another VA TBI examination in October 2014.  He reported that he worked as a security officer and was fired three or four months ago for using excessive force.  He was in his current job for three months.  

Assessment of facets of TBI-related cognitive impairment and subjective symptoms of TBI is as follows

There was a complaint of mild memory loss.  The Veteran reported cognitive impairments but, on testing, no objective measurement of his abilities could be ascertained due to poor and unreliable responses from him on testing.  He reported that he had a calendar to keep track of his agenda and work schedule to avoid being late.

Judgement was normal.

Social interaction was occasionally inappropriate.  The Veteran reported that sometimes he had blunt comments when others were "idiots".  This got him into trouble at work.  The examiner noted that this may be due to TBI or PTSD, but the effects of each cannot be fully separated.

Orientation: the Veteran was always oriented.

Motor activity was normal.

There was mild impairment of visual spatial orientation.  Occasionally the Veteran got lost in unfamiliar surrounds.  He had difficulty reading maps or following directions.  He was able to use assistive devices such as GPS.  The Veteran reports getting confused from time to time using maps or directions and used a GPS.

Subjective symptoms: the Veteran had three or more subjective symptoms that mildly interfered with work, family, or other close relationships.  The Veteran reported that his memory issued interfered with his work at times, causing him to forget what he was supposed to do at times.  He had irritability and mood swings that interfered with his social interactions.  The examiner observed that these were likely due both to PTSD and TBI but the effects of each cannot be separated.

Neurobehavioral effects: there were one or more neurobehavioral effects that occasionally interfered with workplace or social interaction but do not preclude them.  The Veteran had blunt comments, rudeness, and irritability.  The examiner commented that they are likely due to both TBI and PTSD but the effects of each cannot be fully separated.

The Veteran was able to communicate by spoken work and orally.

The Veteran's consciousness was normal.

Additional subjective symptoms included hearing loss, tinnitus, and headaches.  The examiner noted that the Veteran was separately evaluated for tinnitus and a mental health disability.

The examiner noted results of the 2010 neuropsychological tests and stated that the Veteran's TBI impacted his ability to work.  She commented that his difficulty with memory would decrease his work efficiency, and his neurobehavioral symptoms would interfere with social interactions as described.  There were likely due to both PTSD and TBI, but the effects of each cannot be separated.

Analysis

TBI

The Veteran has consistently complained of some memory loss.  The October 2014 VA examiner noted a complaint of mild memory loss but, on testing, no objective measurement could be ascertained due to poor and unreliable testing from the Veteran.  The manifestations have reportedly been mild and such mild memory impairment is considered in evaluation of the Veteran's PTSD disability.  Hence, his level of impairment in this facet is no more than 1. 

Judgment was moderately impaired on VA TBI examination in August 2010.  At that time, the examiner noted that, for completely or unfamiliar decisions, usually the Veteran was unable to understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although he had little difficulty with simple decisions.  Although, in October 2014, the same VA TBI examiner reported normal judgment, while the October 2014 VA PTSD examiner described the Veteran's judgment as impaired.  The Veteran's impaired judgment is considered in the evaluation of his PTSD.  Thus, the level of impairment in this facet is no more than 1. 

Motor activity was normal on examination in October 2014.  The level of impairment in this facet is no more than 0.

Social interaction was occasionally inappropriate.  The October 2014 examiner noted that the Veteran's social interactions may be due to TBI or PTSD but the effects of each cannot be fully separated.  His socially inappropriate interactions are considered in his evaluation of his PTSD.  Hence his level of impairment in this facet is no more than 1.

Visual spatial orientation was mildly impaired as noted in August 2010 and October 2014 when the examiner reported that the Veteran occasionally got lost in unfamiliar surroundings.  The Veteran had difficulty reading maps or following directions but was able to use assistive devices, such as a GPS.  The level of impairment in this facet is no more than 1.

The Veteran has consistently been oriented to person, time, place and situation, on examination, and there is no evidence of any dysfunction in his communication skills.  The VA examiner in August 2010 and October 2014 noted that the Veteran was able to communicate by spoken and written language, although the October 2014 PTSD examiner reported that the Veteran mumbled.  The level of impairment is 0.

Subjective symptoms: the Veteran reports that his memory issue interferes with his work, that caused him to forget what he was supposed to do at times.  He had irritability and mood swings that interfered with social interactions.  However, the October 2014 VA examiner said they are likely due to both PTSD and TBI and the effects of each cannot be separated.  The Veteran also complained of dizziness that he associated with headaches.  However, there is no evidence that these symptoms have interfered with work.  Presumably, they might interfere with work, but they do not require rest on any days or cause even mild difficulty.  The level of impairment from these factors would be no more than 1.

Neurobehavioral effects: The October 2014 VA examiner noted that the Veteran had blunt comments, rudeness, and irritability, and endorsed mood swings.  The examiner thought they were likely due to both PTSD and TBI, but the effects of each could not be fully separated.  The level of impairment from these factors is, therefore, no more than 1.  There have been no findings or complaints of altered consciousness. 

Accordingly, as the Veteran's level of impairment for all of the categories listed in the current version of Diagnostic Code 8045 throughout the appeal period does not exceed level 1, a 10 percent rating, but no higher, is warranted from September 26, 2009.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.

Moreover, as the preponderance of the probative medical and other evidence of record is against the claim for an initial rating in excess of 10 percent for TBI, to this extent, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

Headaches

The record also shows that the Veteran has consistently reported having daily, severe, headaches since prior to discharge, thought associated with his TBI/blast exposure, and variously described as tension and post concussive headaches.

Headaches are rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 10 percent (compensable) rating is warranted for characteristic prostrating attacks averaging one in 2 months over last several months.  Id.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over last several months.  Id.  A 50 percent rating is warranted for very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.

The rating criteria do not define "prostrating," nor has the court.  By way of reference, the Board notes that, according to Dorland's Illustrated Medical Dictionary 1523 (30th ed. 2003), "prostration" is defined as "extreme exhaustion or powerlessness".

The November 9, 2009 VA polytrauma consult record indicates a positive finding for TBI, and notes the Veteran's symptoms included headaches.

The November 9, 2009 post deployment transition note includes the Veteran's complaints of headaches for over a year, that he described as daily, constant, throbbing, sharp, and in the occipital area.  When he had a headache, he frequently had feelings of dizziness, with occasional photophobia but, more frequently had phonophobia.  He had no predominant symptoms of nausea or vomiting with the headache.  The headache made it difficult for the Veteran to concentrate.  He did not take prescribed medication for the headaches.  The assessment included chronic headaches, singly migrainous, that could be related to a history of concussion or blast exposure.

A December 2009 VA neurology clinic record reflects the Veteran's two year history of headaches after exposure to multiple explosions.  He had constant headaches, with three to four days a month without headaches, that were bilateral and of sharp pain that ranged from a 5 to 10 on a pain scale.  The Veteran also complained of falling asleep while driving.  He denied nausea, vomiting, photosensitivity, noise sensitivity, or lacrimation.  He tried Advil or aspirin for headaches that did not help.  The assessment was a two year history of post-concussion headaches that were bilateral occipital and constant in pain.  The treatment plan included amitriptyline and Botox injections.

When seen again in the Neurology Clinic in June 2010, the Veteran reported no improvement from taking Elavil and the Botox was not helpful.  A new treatment plan included gabapentin.

In July 2010 written statements, the Veteran and his wife reported his having constant headaches for which prescribed medication was not helpful.

The August 2010 VA TBI examiner noted that the Veteran had constant pain in the back of head with nausea, positional dizziness, and light and noise sensitivity.  The Veteran had to lie in a dark room about once a week due to the severity of the pain (he had headaches daily, with severe exacerbations once a week).  There were no visual disturbances.  Botox failed in the past.  The examiner said these were most consistent with tension-type headaches.

An October 2014 VA examination report regarding headaches indicates that the Veteran was diagnosed with tension headaches.  He reported constant headaches that started on the back of his head and radiated to the front.  If he stood too fast when he had one, he felt dizzy.  When the headaches were severe, they lasted three to four hours and he had occasional lightheadedness during a headache if he stood quickly or bended and stood.  He did not take prescribed medication.  The examiner noted that the Veteran's headaches lasted less than and day and were not manifested by characteristic prostrating attacks of migraine/non-migraine headache pain.  The headaches did not impact the Veteran's ability to work.

Here, the record shows that, in December 2009, the Veteran reported constant headaches, with three to four days a month without headaches, that were bilateral and of sharp pain that ranged from a 5 to 10 on a pain scale.  The August 2010 VA examiner noted the Veteran's constant pain in the back of head with nausea, positional dizziness, and light and noise sensitivity.  The Veteran had to lie in a dark room about once a week due to the severity of the pain (he had headaches daily, with severe exacerbations once a week).  The October 2014 VA examiner noted severe headaches that lasted less than a day and caused orthostatic light headed dizziness.

Considering Diagnostic Code 8100, this level of disability warrants a 30 percent rating.  The October 2014 VA examiner remarked that the headaches were not prostrating, although the Veteran and his wife have submitted credible written statement attesting to the frequency and severity of his headaches.  Thus, the evidence is deemed to be in equipoise. 

The old version of Diagnostic Code 8045 could be construed as prohibiting a rating in excess of 10 percent under Diagnostic Code 8100, because the symptoms are wholly subjective, but the new version of Diagnostic Code 8045 contains no such prohibition, and even the pre-amended version did not explicitly prohibit ratings under an alternate diagnostic code.  Accordingly a rating of 30 percent is granted. 

Because both Diagnostic Code 8045 and Diagnostic Code 8100 contemplate manifestations of headaches, it would constitute prohibited pyramiding to provide separate 10 and 30 percent ratings.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (2014).  A single 30 percent rating under Diagnostic Code 8100 is, however, warranted. 

An evaluation in excess of 30 percent is not warranted under Diagnostic Code 8100, because the Veteran does not have prostrating attacks more than on average of several times a month; and the headaches are not prolonged, inasmuch as the last only for a few hours.  They also do not produce severe economic inadaptability.  

The 2010 and 2014 examiners reported occupational impairment from the service-connected back pain, TBI, and PTSD.  The Veteran has reported no social impairment from the TBI injuries, aside from mood swings, or specifically from the headaches, although he has reported such from his PTSD.  Hence, the evidence is against a finding that the headaches meet or approximate the criteria for an evaluation in excess of 30 percent under Diagnostic Code 8100.

Extraschedular Consideration and TDIU

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2014). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. at 182.  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected PTSD and TBI, disabilities before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's PTSD is manifested by mild memory loss, irritability, impaired impulse control, socially inappropriate interactions, social isolation, suspiciousness, depression, and impaired judgment.  The rating schedule contemplates these symptoms.  Diagnostic Code 9411.,

The Veteran's TBI is manifested by mild memory and visual spatial impairment, impaired judgment, and socially inappropriate interactions.  The rating schedule contemplates these symptoms.  Diagnostic Code 8045.  His headaches are manifested by daily, constant, headache pain, with photo and phonophobia, that require he lie down once a week, with severe exacerbations weekly.  The rating schedule contemplates these symptoms.  Diagnostic Code 8100.  No additional manifestations have been reported.  The October 2014 TBI examiner reported that the Veteran's difficulty with memory would decrease his work efficiency and his neurobehavioral symptoms would interfere with social actions.  She said these were likely due to PTSD and TBI but the effects of each cannot be separated.  Such findings are contemplated in the currently assigned rating.  Thus, there are not additional manifestations beyond the scope of the rating criteria.

The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.   U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all claims for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  To raise such a claim as part of a claim for increase, there must be evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran is reportedly currently working, according to the October 2014 VA examiners.  He has not asserted, and the record does not otherwise contain, evidence of unemployability due to his service-connected PTSD and TBI disabilities.  Thus, any further consideration of TDIU is not warranted at this time.


ORDER

An initial rating of 70 percent for PTSD is granted from September 26, 2009.

An initial rating of 10 percent, but no higher, is granted for TBI from September 26, 2009.

A 30 percent rating for headaches is granted from September 26, 2009.


REMAND

In October 2014, the Veteran underwent a VA examination regarding his back disability.  He reported flare-ups with overuse.  Range of motion of the lumbar spine was from 0 to 45 degrees with evidence of painful motion.  On repetitive-use testing, there was no additional limitation of motion.  The examiner checked the "Yes" box for functional loss and/or functional impairment of the thoracolumbar spine (back), specifically indicating that there was less movement than normal and pain on movement. 

The examiner did not, however, indicate whether there was additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, and pain.  The examination report does not meet the requirements imposed by Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Specifically, in Mitchell, the United States Court of Appeals for Veterans Claims held that where pain is noted on range of motion testing, the examiner was required to specify whether there was additional functional loss due to pain. 

Rather, as to Mitchell criteria, the VA examiner stated that he "can't provide the requested opinion without resorting to mere speculation because there is insufficient medical evidence upon which for me to base that opinion.  Based on the clinical presentation, the examination findings and the Veteran's reports, I cannot, without speculation, opine as to what additional loss of range of motion in degrees that this condition would cause during repeated use over time or flare ups."

Thus, the Veteran must be afforded a new VA examination.

As noted, the initial evaluations for the Veteran's lower extremity radiculopathy are part of his increased rating claim for his back disability.  The Board will defer consideration of the rating for his bilateral radiculopathy pending completion of the new VA examination.

The November 2009 RO rating decision denied service connection for a cervical spine disability and tinnitus, and assigned an initial noncompensable rating for bilateral hearing loss.  In July 2010, the Veteran a filed a NOD with the RO's determination.  The Board is required to remand these matters for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Nashville, dated since November 2011, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case as to the matters of entitlement to service connection for tinnitus and a cervical spine disability, and initial compensable rating for bilateral hearing loss prior to October 1, 2013.  If, and only, if the Veteran perfects an appeal as to these claims, should the matters be returned to the Board for appellate consideration.

2. Obtain all medical records regarding the Veteran's treatment at the VAMC in Nashville, dated since November 2011.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. After accomplishing the development above, the Veteran should be afforded a new VA orthopedic examination of his service-connected degenerative disc disease of the lumbar spine by an physician-examiner who has not previously evaluated him.  The physician-examiner should review the claims folder, including relevant electronic records. 

a. The examiner should report the range of motion of the Veteran's back, in degrees.

b. The examiner should report whether there is additional functional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain. 

c. The examiner should report the additional functional limitation in degrees of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

d. The examiner should indicate if there are muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

e. The examiner should indicate if there is any ankylosis of the lumbar spine and, if so, its angle.

f. The examiner should note if the Veteran has intervertebral disc syndrome of the lumbar spine and, if so, identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within the last 12-month period.

g. The examiner should also identify any associated neurological deformities associated with the service-connected lumbar spine disorder, to include any associated bladder or bowel impairment, and the extent of the left and right lower extremity radiculopathy.  The severity of each neurological sign and symptom must be reported, if such exists, as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves. 

h. If the examiner opines that any of the above questions cannot be resolved without resort to speculation, then reasons why this is so must be provided.  The examiner should also report whether there is additional evidence that would permit the necessary opinion to be provided.

4. If the benefits sought on appeal is not granted in full, a supplemental statement of the case should be issued and the appeal should be returned to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


